Order entered December 30, 2014




                                             In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                       No. 05-14-00593-CR

                                    JOSE LOZANO, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-31495-M

                                           ORDER
        The Court REINSTATES the appeal.

        On October 27, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel timely requested preparation of the reporter’s record; (4) Belinda Baraka is the court

reporter who recorded the proceedings; (5) Ms. Baraka’s explanation for the delay in filing the

record is her workload; and (6) Ms. Baraka requires forty-five days from the December 19, 2014

findings to file the record.

        We ORDER Belinda Baraka to file the reporter’s record by 4:00 p.m. on FEBRUARY

2, 2015. We note the record is already four months overdue, the appeal was abated for two
months awaiting the trial court’s findings, and at no time did Ms. Baraka communicate with the

Court regarding the status of the record. Accordingly, if the complete reporter’s record is not

filed by the date and time specified, we will order that she not sit as a court reporter until she has

filed the record in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; and to counsel for all parties.


                                                       /s/     ADA BROWN
                                                               JUSTICE